tr
            Case: 1:17-cr-00797 Document #: 101 Filed:

     H H-- ffi.
                      ry
                       y r,r.
                                              luDGt
                                                       09/04/19 Page 1 of 1 PageID #:384
                                                   Do\$l
                                                                                                    W
     ,.-p -   t,'i:,ij             J:,jffiffffi#::,
                                                Drsr*rcr oF rllrNors
.[HRUt?'Bt?[?tBU"    ]'I'HERN  -
              DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

      1. Is this an indictment or information arising out of offenses charged in one or more
      previously-filed complaints signed by a magistrate judge? Yes (You must answer 1b even if
      the answer is No)

               1a. If the answer is "Yes," list the case number and title of the earliest frled
               complaint: 17 CR 797, UNITED STATES v. SANCHEZ LACKLAND and JERMOL
               MIXON

               1b.    Should this indictment or information receive a new case number from the
               court? No

      2.       Is this an indictment or information that supersedes one or more previously-frled
      indictments or informations? Yes

               2a. If the answer is "Yes," list the case number and title of the earliest frled
      superseded indictment or information and the name of the assigned judge (Local Rule
      40.3(bX2)): 17 CR 797, UNITED STATES v. SANCHEZ LACKLAND (alWa "Chez") and
      JERMOL MIXON (alWa "Yak")        -   Judge Robert M. Dow Jr.

      3.      Is this a re-frling of a previously dismissed indictment or information? No

      4.    Is this a case arising out of the failure of the defendant to appear             ina   criminal
      proceeding in this Court? No

      5.      Is this a transfer of probation supervision from another district to this District? No

      6.      What level of offense is this indictment or information? Felony

      -l.     Does   this indictment or information involve eight or more defendants? No

      8.      Does this indictment or information include a conspiracy count? Yes

      9. Identifu the type of offense that describes the count, other than any conspiracy count,
      with the most severe penalty: DAPCA Narcotics (III)

      10.     List the statute of each of the offenses charged in the indictment or information.
              21 U.S.C. $$ sa1(a)(1), 846,952(b),960(a)(1), an            ; 18 U.S.C. gg 922(s)(1) and
                      924(c)




                                                               REW C. ERSKINE
                                                          Assistant United States Attorney
